DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This action is in response to the Appeal Brief filed 5/25/2022.
This Office Action corrects an inadvertent typographical issue in the Notice of Allowance mailed 8/9/2022.  In each of the independent claims, the phrase “the particular energized axial” was replaced with “the particular axial.” However, this contains a typographical issue because the phrase should have been to change “the same particular energized axial” to “the same particular axial.”  The is because, as discussed and approved by Mr. White, the issue here was to remove the term “energized.” As such, the entire Examiner’s Amendment has been repeated below, and this amendment corrects the above noted issue.
EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Bryan White on 8/4/2022.
The application has been amended as follows: 
In Claim 40,
On line 5, change “the top of the closed-ended groove” to -- a top of the respective closed-ended groove --.
On line 24, change “a particular energized axial” to -- a particular axial --.
On line 26, change “the same particular energized axial” to -- the same particular axial --.
On lines 27-28, change “the direction of the first magnetic dipole moment and the direction of the second magnetic dipole moment being different” to -- a direction of the first magnetic dipole moment and a direction of the second magnetic dipole moment being different --.
In Claim 48,
On line 9, change “the top of the closed-ended groove” to -- a top of the respective closed-ended groove --.
On line 28, change “a particular energized axial” to -- a particular axial --.
On line 30, change “the same particular energized axial” to -- the same particular axial --.
On lines 31-32, change “the direction of the first magnetic dipole moment and the direction of the second magnetic dipole moment being different” to -- a direction of the first magnetic dipole moment and a direction of the second magnetic dipole moment being different --.
In Claim 58,
On line 9, change “the top of the closed-ended groove” to -- a top of the respective closed-ended groove --.
On line 28, change “a particular energized axial” to -- a particular axial --.
On line 30, change “the same particular energized axial” to -- the same particular axial --.
On lines 31-32, change “the direction of the first magnetic dipole moment and the direction of the second magnetic dipole moment being different” to -- a direction of the first magnetic dipole moment and a direction of the second magnetic dipole moment being different --.
In Claim 71, 
On line 13, change "the top" to --a top --.
On line 14, change "the top of the groove" to --  the respective top of the groove --.
On line 15, change "the bottom surface of the groove" to -- the respective bottom surface of the groove --.
On the last line, change “moment directed along the second orientation direction.” to -- moment directed along the second orientation direction, wherein the antenna pathway is formed by machining out at least one portion of each land of the plurality of lands; and wherein, for each of one or more particular lands of the plurality of lands, the machined- out portion of that particular land is cut at some non-radial angle.
Cancel Claim 72.
Cancel Claim 73.
Add new Claim 74 to include the following:
74. (New) An antenna assembly, comprising: a tool body having a longitudinal axis, an internal surface, an external surface, and a structural material between the internal surface and the external surface; a plurality of grooves embedded in a radially outward, relative to the longitudinal axis, region of the structural material; each groove in the plurality of grooves being bounded by a first sidewall surface formed by a first portion of the structural material, the first sidewall surface having a closed first sidewall boundary, a second sidewall surface formed by a second portion of the structural material, the second sidewall surface having a closed second sidewall boundary, and a bottom surface formed by a third portion of the structural material, the bottom surface having a closed bottom boundary; the bottom surface extending from every portion of the first sidewall boundary not on the external surface of the tool body to every portion of the second sidewall boundary not on the external surface of the tool body to form an enclosure that is open only at a top of the groove; each groove in the plurality of grooves extending continuously from the respective top of the groove, located substantially flush with the external surface of the tool body, radially inward to the respective bottom surface of the groove located at some depth radially outward from the internal surface of the tool body; wherein, for each groove in the plurality of grooves, one or more portions of the external surface span the space between some portion of the first sidewall boundary and some portion of the second sidewall boundary, the one or more portions of the external surface extending between and from the first sidewall surface to the second sidewall surface; a first groove in the plurality of grooves having a first orientation in a direction in which the first groove is elongated; a second groove in the plurality of grooves having a second orientation in a direction in which the second groove is elongated, wherein the first orientation direction is different from the second orientation direction; a plurality of lands formed by the structural material between adjacent grooves of the plurality of grooves; an antenna pathway traversing the plurality of grooves and the plurality of lands; and an axial or tilted antenna coil disposed in the antenna pathway; wherein the axial or tilted antenna coil, when energized, gives rise to a first magnetic dipole moment directed along the first orientation direction and a second magnetic dipole moment directed along the second orientation direction, wherein, for each of one or more particular lands of the plurality of lands, the antenna pathway is disposed therein at some non-radial angle.
Reasons for Allowance
Claims 40-60, 62-69, 71, and 74 are allowed.
The following is an examiner’s statement of reasons for allowance:
As to Claims 40, 48, and 58,
The primary reason for the allowance of claims 40, 48, and 58 is the inclusion of a plurality of closed-ended grooves embedded in and bounded entirely except at a top of the respective closed-ended groove, the first sidewall surface, the second sidewall surface, the first end surface, and the second end surface each, respectively, extending from the bottom surface to the external surface, the bottom surface being contiguous, respectively, with the first sidewall surface, the second sidewall surface, the first end surface, and the second end surface. It is these features found in the claim, as they are claimed in the combination that has not been found, taught or suggested by the prior art of record, which makes this claim allowable over the prior art.
As to Claim 71,
The primary reason for the allowance of claim 71 is the inclusion of the antenna pathway is formed by machining out at least one portion of each land of the plurality of lands; and wherein, for each of one or more particular lands of the plurality of lands, the machined- out portion of that particular land is cut at some non-radial angle.. It is these features found in the claim, as they are claimed in the combination that has not been found, taught or suggested by the prior art of record, which makes this claim allowable over the prior art.
As to Claim 74,
The primary reason for the allowance of claim 74 is the inclusion of for each of one or more particular lands of the plurality of lands, the antenna pathway is disposed therein at some non-radial angle.  It is this feature found in the claim, as it is claimed in the combination that has not been found, taught or suggested by the prior art of record, which makes this claim allowable over the prior art.
Note: As explained in the Board decision of 1/11/2019 on page 17, cited a section of applicant’s disclosure, the term “radial” means directed directly in or out from and perpendicular to the longitudinal (tool) axis. The Board further explains that the intended meaning of “non-radial” can be understood by reference to applicant’s Figure 3G.  As seen in Figure 13B of Wisler et al. (Wisler) (US 2011/0187373), the antenna pathway inside the lands will always be radial as any cross-section of the pathway will extend in a radial manner from the bottom to the top of the cross-section of the pathway, as seen for example in Figure 13B at element (40),(42) and seen in the marked up figure below. Applicant’s recitation that the antenna pathway is disposed in one or more lands at some non-radial angle, in light of applicant’s disclosure and the above noted Board decision, is distinct from what is disclosed in Wisler because applicant’s pathway, and thus the manner in which the land is cut to form the pathway, would not be radial.  As such, applicant’s claim limitation distinguishes the claim from Wisler.
Wisler:

    PNG
    media_image1.png
    404
    460
    media_image1.png
    Greyscale

Applicant’s Figure 3G:

    PNG
    media_image2.png
    354
    584
    media_image2.png
    Greyscale


Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DAVID M. SCHINDLER whose telephone number is (571)272-2112. The examiner can normally be reached 8am-4:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Patrick Assouad can be reached on 571-272-2210. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

DAVID M. SCHINDLER
Primary Examiner
Art Unit 2858



/DAVID M SCHINDLER/Primary Examiner, Art Unit 2858